DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed April 22, 2021.
	The preliminary amendment received April 22, 2021 amended claims 3, 4, 6, 7, 10, 16, 18, and 20 and canceled claims 11-15, 17, and 19.
	Claims 1-10, 16, 18, and 20 are currently pending.
	Claims 1-5 and 10 are currently under consideration.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on October 11, 2021 is acknowledged.  The traversal is on the grounds that neither reference teaches both an average molecular weight of 1 to 7 kDa and a molecular weight in a range of 0.1 to 13.5 kDa.  This is not found persuasive because low molecular weight collagen (either hydrolyzed or not) is well-known in the prior art. See Khiari et al., 2014, Low molecular weight bioactive peptides derived from the enzymatic hydrolysis of collagen after isoelectric solubilization/precipitation process of turkey by-product, Poultry Science, 93: 2347-2362 which teach low molecular weight hydrolyzed collagen ranging from 0.555 kDa to 2.09 kDa.
The requirement is still deemed proper and is therefore made FINAL.
 
Claims 16, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected products and/or methods, there being no allowable 

Applicant’s election of proline hydroxylation and in vivo hydroxylation in the reply filed on October 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2021.
Priority
The present application is a 371 (National Stage) of PCT/EP2019/080421 filed November 6, 2019 which claims foreign priority to German 10 2019 202 606.0 filed February 26, 2019, German 10 2019 200 790.2 filed January 23, 2019, and German 10 2018 218 916.1 filed November 6, 2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Withdrawn Objection
The objection to claim 1 regarding “comprising the method steps” should read “comprising the method steps of” is withdrawn in view of the amendment received March 2, 2022.  
Withdrawn Rejections
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention pertaining to “in particular” is withdrawn in view of the amendment received March 2, 2022.

The rejection of claims 1-5 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Nishio U.S. Patent Application Publication 2021/0245327 published September 27, 2012 is withdrawn in view of the amendments received March 2, 2022.

The rejection of claims 1-5 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Hennet et al. U.S. Patent Application Publication 2014/0073575 filed March 13, 2014 is withdrawn in view of the amendments received March 2, 2022.

The rejection of claims 1-5 and 10 under 35 U.S.C. 103 as being unpatentable over Nishio U.S. Patent Application Publication 2021/0245327 published September 27, 2012; Pihlajaniemi et al., 1987, Partial characterization of a low molecular weight human collagen that undergoes alternative splicing, PNAS, 84: 940-944; and Khiari et al., 2014, Low molecular weight bioactive peptides derived from the enzymatic hydrolysis of collagen after isoelectric solubilization/precipitation process of turkey by-product, Poultry Science, 93: 2347-2362 is withdrawn in view of the amendments received March 2, 2022.

The rejection of claims 1-5 and 10 under 35 U.S.C. 103 as being unpatentable over Hennet et al. U.S. Patent Application Publication 2014/0073575 filed March 13, 2014; Pihlajaniemi et al., 1987, Partial characterization of a low molecular weight human collagen that undergoes alternative splicing, PNAS, 84: 940-944; and Khiari et al., 2014, Low molecular weight bioactive peptides derived from the enzymatic hydrolysis of collagen after isoelectric solubilization/precipitation process of turkey by-product, Poultry Science, 93: 2347-2362 is withdrawn in view of the amendments received March 2, 2022.
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. U.S. Patent Application Publication 2005/0229264 published October 13, 2005.
For present claims 1-5 and 10, Chang et al. teach methods of recombinantly expressing mammalian, human, piscine, chicken, equine, bovine, porcine, ovine, rodent, or non-vertebrate collagen and/or gelatin with endogenous or exogenous prolyl 4-hydroxylase in prokaryotic or eukaryotic cells including yeast, animal, insect, plant, fungal, or bacteria and hydrolysis (e.g. acid or enzymatic) into smaller peptide fragments (e.g. fully hydrolyzed or partially hydrolyzed) wherein the gelatin can be MWs of  5, 8, 9, 14, 16, 22, 23, 36, 44, or 65 kDa or ranges of about 0 to 50 kDa, about 10 to 30 kDa, about 30 to 50 kDa, about 10 to 70 kDa, about 50 to 70 kDa, or about 50 to 100 kDa and either uniform or ranges of MWs (please refer to the entire specification particularly the abstract; paragraphs 2-5, 12, 19, 20, 22, 24-28, 30, 53-56, 62, 79, 82, 83, 92, 93, 104, 106, 108, 110, 111, 113-126, 129, 135-138, 145-147, 150, 152-154, 156-158, 160, 165, 172-228, 248; Examples 1, 4-6, 9-11).
Therefore, the teachings of Chang et al. anticipate the presently claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al. U.S. Patent 5,593,859 issued January 14, 1997 and Sibilla et al., 2015, An Overview of the Beneficial Effects of Hydrolysed Collagen as a Nutraceutical on Skin Properties: Scientific Background and Clinical Studies, The Open Nutraceutical Journal, 8: 29-42.
For present claims 1-5, Prockop et al. teach methods of recombinantly expressing human collagen in cells including mammalian, insect, or yeast wherein the cell may also express prolyl-4-hydroxylase either naturally or recombinantly (please refer to the entire specification particularly the abstract; columns 2-7; Examples).
However, Prockop et al. do not specifically teach hydrolyzing the collagen into peptide fragments.
For present claims 1-5 and 10, Sibilla et al. teach methods of hydrolyzing collagen/gelatin of 100 kDa from animals including cattle, pig, and fish into small peptides with a MW of 0.3-8 kDa (please refer to the entire reference particularly the “Hydrolysed Collagen” section).
The claims would have been obvious because particular known techniques (i.e. hydrolyzing collagen/gelatin into peptide fragments of a MW of 0.3-8 kDa and recombinant expression of collagen with prolyl-4-hydroxylase) were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al. U.S. Patent 5,593,859 issued January 14, 1997 and Aggarwal et al., 2008, Fibroblast Activation Protein Peptide Substrates Identified from Human Collagen I Derived Gelatin Cleavage Sites, Biochemistry, 47(3): 1076-1086.
For present claims 1-5, Prockop et al. teach methods of recombinantly expressing human collagen in cells including mammalian, insect, or yeast wherein the cell may also express prolyl-4-hydroxylase either naturally or recombinantly (please refer to the entire specification particularly the abstract; columns 2-7; Examples).
However, Prockop et al. do not specifically teach hydrolyzing the collagen into peptide fragments.
For present claims 1-5 and 10, Aggarwal et al. teach methods of hydrolyzing collagen derived gelatin/recombinant gelatin of 100 kDa or 8.5 kDa into peptides of less than 5 kDa (please refer to the entire reference particularly “Digestion of Recombinant Gelatin with FAP for Cleavage Mapping”, “MALDI for FAP Digest of Denatured Human Collagen I”, “FAP Cleavage Map for Full-Length 100 kDa Gelatin”; page 1087/12th page – second full paragraph; Figures 3, 4). 
The claims would have been obvious because particular known techniques (i.e. hydrolyzing collagen/gelatin into peptide fragments of a MW of less than 5 kDa and recombinant expression of collagen with prolyl-4-hydroxylase) were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olsen et al., 2003, Recombinant collagen and gelatin for drug delivery, Advanced Drug Delivery Reviews, 55: 1547-1567.
Toman et al., 2000, Production of Recombinant Human Type I Procollagen Trimers Using a Four-gene Expression System in the Yeast Saccharomyces cerevisiae, 275(30): 23303-23309.
Juher et al., 2015, An Overview of the Beneficial Effects of Hydrolysed Collagen Intake on Joint and Bone Health and on Skin Ageing, Nutr Hosp, 32(Supl 1): 62-66.
Vuorela et al., 1997, Assembly of human prolyl 4-hydroxylase and type III collagen in the yeast Pichia pastoris: formation of a stable enzyme tetramer requires coexpression with collagen and assembly of a stable collagen requires coexpression with prolyl 4-hydroxylase, The EMBO Journal, 16(22): 6702-6712.
Mazzorana et al., 1996, Involvement of Prolyl 4-Hydroxylase in the Assembly of Trimeric Minicollagen XII, The Journal of Biological Chemistry, 271(46): 29003-29008.
Wagner et al., 2000, Coexpression of  and subunits of prolyl 4-hydroxylase stabilizes the triple helix of recombinant human type X collagen, Biochem J, 352: 907-911.
Xu et al., 2011, Hydroxylation of recombinant human collagen type I alpha 1 in transgenic maize co-expressed with a recombinant human prolyl 4-hydroxylase, BMC Biochemistry, 11:69 (12 pages).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658